Citation Nr: 1600144	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on unemployability (TDIU).

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran's representative submitted a waiver of initial AOJ consideration of any evidence added after the last Supplemental Statement of the Case (SSOC) in March 2011.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that the Veteran requested a change in representation in December 2013, more than 90 days after certification of the appeal to the Board.  The Board has found that the new representative's facilitation of representation of the appeal is good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2015). 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran recently reported that he retired in 2013 due to problems with concentration, memory, and irritability.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Virtual VA paperless claims processing system contains Columbia VA Medical Center (VAMC) treatment records dated from March 2011 to April 2012 and from May 2012 to October 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a VA Form 21-22 dated in December 2013 appointing the Disabled American Veteran's as the Veteran's new representative; a March 2014 claim for entitlement to service connection for a TBI; an April 2015 rating decision denying entitlement to service connection for a TBI; a May 2015 notice of disagreement with the denial of service connection for TBI; a VA PTSD examination dated in March 2015, Columbia VAMC treatment records dated from March 2014 to February 2015; Rock Hill CBOC treatment records dated from March 2012 to July 2015; and a brief from the Veteran's representative dated in March 2015. Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to a TDIU and entitlement to service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as sleep disturbance with nightmares, mild memory impairment, concentration problems, irritability, avoidance, flashbacks, and depression, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating of 50 percent, but no higher, for the Veteran's service connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in November 2008 and November 2009.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Board observes that in the March 2015 VA examination report, the March 2015 VA examiner indicated that the Veteran last worked in 2013 and was retired. The March 2015 VA examiner noted that the Veteran "currently draws SS." Although no attempt to obtain any records from the SSA has been made, as the record tends to indicate that the Veteran is only in receipt of retirement benefits from the SSA, and not disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to this appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

During the appeal period, the Veteran was afforded VA mental health examinations in February 2010, March 2011, and March 2015. The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes. Thus, with respect to the Veteran's claim for entitlement to an initial increased rating for his PTSD, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Initial Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

      Factual Background

Reviewing the relevant evidence of record from the date of the grant of service connection, on a VA mental health initial evaluation consultation dated in August 2008, the Veteran's major complaint was a burning feeling on the top of his head. He also complained of insomnia and trust issues. He described himself as being a person who "keeps to himself." The Veteran reported that he was divorced and lived alone. The Veteran endorsed the following symptoms: anxiety, depression, insomnia, difficulty coping with illness, and isolation. The Veteran denied any suicidal or homicidal ideation. He was diagnosed with PTSD, depressive disorder, and anxiety disorder. He was assigned a GAF of 45.

In a VA treatment record dated in September 2008, the Veteran's GAF was 51. In November 2008, the Veteran complained of insomnia and nightmares of combat from Vietnam flashbacks, both occurring several times a week. He noted that he startled easily and engaged in social avoidance. The Veteran also had a somatic complaint that his head felt "hot and tight" often. The Veteran was not psychotic or a threat to self or others. There were no delusional thoughts or suicidal or homicidal ideation. The diagnosis was chronic PTSD, depression with insomnia, and nicotine dependence. His GAF was 55. In January 2009, the Veteran reported that he was not sleeping. He noted that he worked the second shift. He denied suicidal or homicidal ideation. He endorsed a tactile sense of a "burning in the head, like a helmet sitting on it." The diagnosis was PTSD. In February 2009, the Veteran reported that he continued to have intrusive thoughts related to Vietnam. He denied having any recent nightmares or flashbacks. He admitted to easily startling and hypervigilance. He denied any suicidal or homicidal ideation. He denied auditory or visual hallucinations or delusions. He denied feeling hopeless or helpless. He reported some occasional crying spells. His sleep remained poor, with frequent awakenings. He indicated that he lived alone, but socialized occasionally with his cousin. He reported that he enjoyed nightshift work as a warehouse associate. His insight and judgment were good. The diagnosis was chronic PTSD and dysthymic disorder. He was assigned a GAF of 59. In September 2009, the Veteran had a negative suicide risk screen.

On VA examination dated in February 2010, the Veteran reported that his marriage ended because of his PTSD, including sleep and anger problems. He indicated that he currently lived alone; he denied any significant romantic relationships. He reported continued difficulties with sleep; he reported an average of four hours of sleep with problems initiating and maintaining sleep. He also reported nightmares two or three times a week and night sweats two times a week. The Veteran reported intrusive thoughts about the war occurring two or three times a week. He also reported flashbacks a couple of times a day. He noted difficulty with hypervigilance, exaggerated startle response, difficulty with loud noises, and difficulty in crowds. The Veteran reported problems with anger, irritability, and depressed mood. He reported a generally adequate energy and appetite level. He reported feeling helpless at times. The Veteran indicated that he was fairly social and went to the VFW. He noted about ten close friends outside of family and indicated that he liked to "sit around and talk with the guys." He noted problems with his memory for about seven or eight years, which was getting worse. He noted that he was employed as a warehouse associate during the night shift. He reported generally adequate performance on the job. The Veteran denied any hospitalizations for psychiatric problems. The Veteran reported that he was able to complete his activities of daily living, including managing his hygiene, taking care of basic cooking and cleaning tasks, driving, and managing his finances.

On examination, the Veteran was alert and oriented to person, place, day, date, and time. His thought process was linear and his history was adequate. His affect was mildly blunted. Insight was demonstrated. Spontaneous speech was fluent, grammatic, and free of paraphasias. The Veteran's attention and memory were generally within normal limits. The Veteran did not report any overt symptoms of psychosis. He denied any history of suicide attempts. He also denied any suicidal or homicidal ideation. The examiner diagnosed PTSD and assigned a GAF of 58. The examiner noted that the Veteran generally performed within normal limits on the mental status examination. The examiner noted that the Veteran presented with mild to moderate impairment in functioning due to his PTSD symptoms. The examiner found that the Veteran had mild to moderate impairment in occupational and social functioning.

In a VA treatment record dated in April 2010, the Veteran's chief complaint was a burning sensation in his head. The Veteran denied suicidal or homicidal ideation or hallucinations. The therapist noted that this was the first time she had ever seen any emotion from the Veteran other than his superficial smiling. She noted that he cried and disclosed information for the first time regarding his intrusive thoughts and images. The therapist noted that she was unaware as to whether his reported burning sensation on his head was medical or psychological. She noted that the Veteran had always exhibited good insight and judgment, usually with restricted affect. In April 2010, the Veteran had a negative suicide risk screen. In a subsequent April 2010 VA treatment record, the Veteran reported that he continued to feel some depression. He reported feeling detached from most people, and indicated that he continued to have intrusive thoughts/images of Vietnam. The therapist noted that the Veteran was hypervigilant and isolative. She indicated that the Veteran's affect was incongruent at times, noting that he was always smiling, even when talking about depressive feelings. The Veteran denied suicidal/homicidal ideation or delusions/hallucinations. He exhibited good judgment. The therapist indicated that the Veteran was "hard to read." She noted that he continued to have the burning sensation around his head, which felt like a helmet and straps around his head.

In a May 2010 VA treatment record, the Veteran indicated that he could not stand this burning around his head, feeling like a helmet on his head. He noted continued intrusive thoughts and images about Vietnam. He indicated that he experienced them often, and believed they were triggered by the burning feelings in his head. He indicated that he continued to be easily startled and noted that sometimes he heard crickets in his head. The Veteran reported that he visited with his grandchildren and attended the VFW meeting twice a month. He noted that he worked the nightshift because there were not many people on that shift. The Veteran presented as well groomed, with good eye contact and a dysthymic mood and affect. He was growing increasingly frustrated by not being able to find out what was making his head burn. He denied suicidal/homicidal ideation or delusions. He endorsed intrusive thoughts and images, auditory and visual hallucinations, and flashbacks. The diagnoses were chronic PTSD, general anxiety state, and dysthymic disorder. In May 2010, the Veteran had a negative suicide risk assessment. In a subsequent May 2010 treatment record, the Veteran reported that his overall mood had been depressed. He reported trouble with sleep and frequent nightmares related to military experiences in Vietnam. His energy and appetite were fair. He noted decreased interest in activities and some crying spells. He denied hopelessness, thoughts to harm self or others, or psychosis. He noted intrusive thoughts related to Vietnam on a daily basis, which were anxiety-provoking. The Veteran reported that he lived by himself and socialized a little at the local barber shop. He noted that he was working. His main complaint was that of a band-like burning sensation on the top of his head, "like a helmet." He denied having any headaches or a history of head trauma or seizures. The assessment was chronic PTSD and dysthymic disorder. He was assigned a GAF of 56.

In a VA treatment record dated in June 2010, the Veteran continued to complain of a burning sensation on his head, like a helmet. His mood was dysthymic and his affect was constricted in range. The therapist noted that the Veteran's entire life was restricted because of the burning on his head. He denied suicidal or homicidal ideation. He endorsed nightmares, intrusive thoughts, images, and flashbacks about Vietnam. The assessment was PTSD with a GAF of 53.

In his appeal on a VA Form 9 dated in July 2010, the Veteran indicated that he thought an increased rating was warranted for his PTSD because of the continual burning in his head.

In a VA treatment record dated in July 2010, the Veteran denied suicidal thoughts. The Veteran reported that the more he felt the burning sensation around his head, the more he thought of Vietnam. He indicated that he had been thinking more about the guys that did not "make it" and why he did. He indicated he could not sleep. The therapist noted that the Veteran was "drowsy looking" and appeared to have lost weight. She indicated his mood and affect were depressed. She noted an increase in intrusive thoughts and images. The Veteran denied suicidal or homicidal ideation, auditory or visual hallucinations, or delusions. The diagnoses were chronic PTSD and dysthymic disorder, and the GAF was 54. Results from a computed tomography (CT) scan of the head dated in April 2010 were normal/negative. The Veteran endorsed similar symptoms in August 2010. In September 2010, the Veteran reported that overall, his mood had been anxious and depressed. He indicated that he slept a little at a time, and continued to have frequent nightmares related to Vietnam. He reported that he had been more isolative. He reported intrusive thoughts and flashbacks. He indicated that he had been very frustrated with the chronic burning band-like pain on the top of his head, noting that the pain was affecting him daily. He indicated that he was making more mistakes at work because of the pain. The Veteran indicated that he got easily distracted and thought that his attention has been poor. He reported good appetite and energy. He denied hopelessness or crying spells. He denied thoughts to harm self or others. He denied psychosis. He indicated that his daughters were supportive; he noted limited contact with family and friends. His GAF was 54. 

In an October 2010 VA treatment record, the Veteran denied suicidal thoughts. He reported that he was not "doing so good." He indicated that he was making mistakes at work like never before. He reiterated his belief that his mistakes were due to the burning sensation on his head. He indicated that his thinking was like a switch that momentarily switched on and off. He endorsed constant anxiety and depression related to the "burning band." He reported feeling frustrated, isolative, and detached. He indicated that he continued to hear conversations, and experience nightly nightmares and night sweats. He indicated that he felt and appeared robot-like. The therapist indicated that the Veteran was unable to find any relief, and had lost interest and motivation. His GAF was 51. In November 2010, the Veteran reported that his overall mood had been depressed. He rated his depression as a 6-7/10. He noted low energy, trouble concentrating, and feeling hopeless at times. He reported trouble with sleep due to nightmares related to Vietnam. He reported continued intrusive thoughts and flashbacks, which caused a lot of anxiety. He denied suicidal or homicidal thoughts or psychosis. He continued to report a continued band-like, burning sensation pain on the top of his head, although a CT scan was negative. He reported that the pain had started to interfere with his daily activities, including his work. His GAF was 52.

In a February 2011 treatment record, the Veteran denied suicidal thoughts. He endorsed intrusive thoughts, images, nightmares, hypervigilance, avoidance behaviors, nightmares, depression, low energy, concentration problems, and a burning band around his head. He endorsed hearing his name being called sometimes and seeing shadows.

On VA examination in March 2011, the Veteran reported a burning sensation on the top of his head, which was getting worse. He also reported trouble sleeping, nervous problems, and a complete breakdown. He indicated that he was about to get fired from his job for too many mistakes. He reported two to three hours of sleep per night. He indicated that he had nightmares all the time about Vietnam. He noted that he would wake up and check his house. He did not report flashbacks or intrusive thoughts. He reported that he attended church and went out to eat. He described himself as a loner and reported that he lived alone. He noted that his current job had been in a warehouse for the past six years. He stated that he was having difficulty on the job because of his memory. The Veteran reported that he was capable of performing his activities of daily living.

On examination, the Veteran was alert and oriented to personal information and place. The examiner noted that his temporal orientation was fairly defective, as he provided a "sketchy" history. The examiner noted that the Veteran was quite vague in his description of symptoms and events. He demonstrated adequate attention and was not distractible. His spontaneous speech was fluent, grammatic, and free of paraphasias. He denied suicidal or homicidal ideation. The examiner indicated that no diagnosis or GAF was possible without resorting to mere speculation. The examiner noted that while the Veteran presented with a history of PTSD, he provided some contradictory information regarding his treatment. The examiner indicated that the Veteran did report an "odd symptom" of burning in his head, which he felt was related to his PTSD. The examiner noted that the Veteran provided very vague information and could not provide more specific information unless given direct questions. He noted that there were Ganser-type responses. The examiner indicated that based on the Veteran's approach to the examination, no diagnostic impression or functional impairment could be made without resorting to mere speculation, as the approach did not provide a reliable or valid assessment of his psychiatric functioning.

In a VA treatment record dated in March 2011, the Veteran indicated that his mood had been depressed and anxious. He reported that the burning sensation on his head persisted constantly. He indicated he was not sleeping well, and was having nightmares. He denied suicidal or homicidal thoughts. He denied visual hallucinations, but noted that he heard vague voices outside of his house and his name being called when he was at work. There were no command auditory hallucinations. His concentration was poor and he had decreased interest in activities. His GAF was 52. In August 2011, he reported no change in mood since his last appointment. He indicated that he still felt depressed and anxious. He noted that his sleep was poor, and he had an increase in intrusive thoughts, distressing memories, and nightmares related to military trauma. He denied suicidal/homicidal thoughts or psychotic symptoms. He reported that going to church and spending time with his grandchildren boosted his mood. He reported that his short-term memory had been progressively worse. He was independent with his activities of daily living. His GAF was 52. In December 2011, the Veteran continued to complain of the burning band-like feeling around his head. He noted that it had been creating more problems with him due to concentration and focus on the job. He denied any suicidal or homicidal ideation or visual/auditory hallucinations.

In a VA treatment record dated in January 2012, the Veteran reported that his mood had been depressed, irritable, and anxious. He reported constant headaches from the burning sensation on the top of his head. He noted that his sleep remained fragmented and poor, and he had frequent nightmares related to military trauma in Vietnam along with intrusive thoughts and distressing memories during the day. He noted that his memory had been poor, and he was making a lot of mistakes at work because of his memory and head pain. He noted that he was independent with his activities of daily living. The Veteran reported that he lived alone, but his daughter was supportive. He noted that he spent time with his grandchildren and attended church, but did not socialize otherwise. He was assigned a GAF of 52.

The Veteran had negative suicide screens in March, May and June 2012. In a May 2012 VA treatment record, he reported that his mood remained very anxious. He indicated that he continued to have nightmares, and his sleep remained poor. He denied suicidal or homicidal thoughts. He denied psychotic symptoms. He noted that his short-term memory remained poor, which was adversely affecting his work performance. No major changes in cognitive functioning were reported. He was assigned a GAF of 52. In a VA treatment record dated in July 2012, the Veteran's primary complaint was a "burning pain" in his head. He also reported feeling depressed. He noted that he lived alone, but had friends. He admitted that he was isolating himself somewhat, in part to keep from becoming irritable. A suicide screen was negative. In September 2012, the Veteran reported that he still struggled with depression and anxiety. He indicated that he continued to have nightmares and intrusive thoughts related to Vietnam. He reported that he was struggling with short-term memory, but had no major changes in cognitive functioning. He indicated that he was independent with his activities of daily living. He reported that church and his faith kept him going. He noted that his sleep remained fragmented and poor. He noted that his appetite was good, but his energy was low. He denied hopelessness, suicidal thoughts, or thoughts to harm others. He denied psychotic symptoms. The Veteran reported that he lived alone. He noted that his daughter was supportive, and he spent limited time with his grandchildren. He noted that he attended church, but did not socialize otherwise. He was assigned a GAF of 52. In a subsequent September 2012 treatment record, the Veteran indicated that his flashbacks and trauma nightmares continued almost daily, and were increasing in frequency. He noted that he got enjoyment from attending church, seeing his grandchildren, reading, and attending VFW. He was assigned a GAF of 55. In October 2012, the Veteran was again assigned a GAF of 55. He continued to report frustration and discouragement from an absence of any progress in treating the "burning sensation" in his head. He had a negative suicide screen.

In a VA treatment record dated in January 2014, the Veteran indicated that he was still adjusting to retirement, but did not feel bored. He noted that he enjoyed picking up his seven-year-old granddaughter at school and watching her until her mother picked her up. He resisted suggestions of scheduling more activities. He reported that his nightmares were increasing. In February 2014, the Veteran reported that his mood had been predominantly anxious and depressed. He continued to report the band-like pressure on his head, which worsened with stress and anxiety. The Veteran reported poor sleep and nightmares. He noted fair appetite and energy. He reported seeing movement in his peripheral vision and flashbacks and intrusive thoughts related to Vietnam. He denied auditory hallucinations or paranoia, crying spells, hopelessness, suicidal or homicidal thoughts. The Veteran noted that he had some friends that he spent a limited amount of time with. He noted that he attended church.

In VA treatment records dated in March and June 2014, the Veteran was diagnosed with PTSD and depressive disorder due to chronic pain. The Veteran was alert and oriented to time, place, person, and situation. His appearance was well-groomed. His speech was normal and his eye contact was appropriate. The Veteran's mood was depressed. His affect was full in range, and congruent with his stated mood. Short and long-term memory appeared intact. The Veteran's thought process was linear and direct. He denied suicidal/homicidal ideation and auditory/visual hallucinations. The Veteran's insight and judgment were good. The Veteran reported similar symptoms in an August 2014 assessment.

In a VA treatment record dated in September 2014, the Veteran reported that he continued to struggle with depression and anxiety, with his main stressor being the chronic burning pain in his head. He indicated that the pain adversely affected his day-to-day functioning, mood, and sleep. He reported low motivation and decreased interest in activities. He also reported a recent increase in nightmares and distressing memories related to military traumas from Vietnam. His appetite and energy were fair. He denied crying spells or anhedonia. He noted that he felt hopeless at times, but denied wanting to give up. The Veteran indicated that he lived alone, but saw his grandkids regularly and picked them up from school. He noted that his children were supportive. He indicated that he had a few friends, and went fishing regularly, which was therapeutic for him. The Veteran reported that he stopped working due to the severity of pain and difficulty he has had with concentration and short-term memory. There were no changes in cognitive functioning since the last appointment. The Veteran was independent with his activities of daily living. The Veteran reported similar symptoms in an October 2014 VA treatment record.

In a VA treatment record dated in November 2014, the Veteran's mood remained chronically anxious and depressed. He continued to have the burning sensation on the top of his head constantly, and noted that the pain intensified when he was under more stress. He noted a recent increase in nightmares related to Vietnam, as well as intrusive and distressing memories. He also noted decreased motivation, decreased interest in activities, and low energy. The Veteran denied hopelessness or suicidal thoughts. He also denied homicidal thoughts, psychotic symptoms, and manic episodes. He noted that he lived alone, but had some social contact with his children and grandchildren, who were supportive. He reported that he had a lady friend who he spent some time with. The physician prescribed Cymbalta for the Veteran's mood and pain symptomatology.

In a VA treatment record dated in January 2015, the Veteran indicated that he had not seen any changes in his mood, anxiety, or pain level with his Cymbalta treatment. He indicated that he continued to struggle with depression, low energy, and decreased interest in activities. He noted the pain in his head had been chronic and burning, unchanged. He indicated that this adversely affected his mood and quality of life. The Veteran also reported having hypervigilance, and trouble falling and staying asleep. He noted that he would wake up with slight noises to perform safety checks. The Veteran denied suicidal or homicidal thoughts or psychotic symptoms. He noted that he lived alone and his children were supportive. There were no changes in cognitive functioning. In February 2015, the Veteran reported that he continued to experience intense trauma recall both from nightmares and cued memories during the day, which caused a depressed mood and may be a factor in the pseudo-neurological "burning sensation in my head." The Veteran also noted trouble sleeping. The Veteran's Cymbalta medication used to treat his pain, mood, and anxiety was increased.

On VA examination in March 2015, the examiner indicated that the Veteran had a diagnosis of PTSD that conformed to the DSM-5 criteria. She noted that the Veteran did not have more than one mental disorder diagnosed. The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The Veteran reported that he lived alone, but had been dating someone for a few years. He described the relationship as "fair." He reported having five children and 13 grandchildren, and described these relationships as "good." He reported having three to four close friends that he sees three to four times per week, and three to four casual friends that he sees two times per week. The Veteran reported being close to his sister and brothers, and noted that he sees them a few times per week. He indicated that he fishes weekly, cooks, cleans, does yard work, watches television, reads, spends time on the internet, attends church three times per month, eats out one time per month, exercises almost daily, and picks his granddaughter up from school. The Veteran reported that he last worked in 2013 at Stanley Black and Decker, where he was employed for eight years. He noted that he retired because he was having problems with concentration and memory, but he denied missing time from work due to mental health issues the last year he worked. The Veteran reported having problems with irritability with co-workers.

The examiner noted the following PTSD symptoms: anxiety, chronic sleep impairment, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work. The examiner noted that the Veteran's mood was dysphoric, and his affect was mood congruent. The examiner noted that the Veteran's thought process was logical and coherent, with speech at a regular rate rhythm. There was no evidence of psychomotor agitation or retardation. The Veteran denied current suicidal ideation. He reported some thoughts of being aggressive with others, but denied any intent or plan to act on these thoughts.

In a VA treatment record dated in May 2015, the Veteran indicated that the pain on his head had decreased in intensity since he started Cymbalta. He denied hopelessness, suicidal thoughts, or homicidal thoughts. The Veteran indicated that his sleep remained variable, and noted that he was still waking up to do safety checks whenever he heard a slight noise. The Veteran also reported continued exaggerated startle response, nightmares, intrusive thoughts, and avoidant behaviors. He denied panic attacks or psychotic symptoms. In VA treatment records dated in April and June 2015, the Veteran reported having a depressed mood much of the day nearly every day in the past 30 days. He reported dizziness and "head burning," unchanged. He continued to deny suicidal ideation. The Veteran reported some improvement with the increased dosage of psychiatric medication. He noted that sleep remained a problem. In July 2015, the Veteran reported no major changes in mood or overall functioning. He indicated that he continued to struggle with band-like pain on the top of his head, which adversely affected his mood. He noted that his appetite was fair and his energy variable. He reported limited interests and decreased motivation at times. He denied suicidal or homicidal thoughts. The Veteran reported nightmares, distressing memories, and intrusive thoughts related to military traumas from Vietnam. He indicated that he found therapy helpful. He denied panic attacks, hearing voices, or visual hallucinations. He noted that he lived alone and had some contact with his children and grandchildren. He indicated that yardwork was therapeutic.

	Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Similarly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this time period. Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity. During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to, sleep disturbance with nightmares, mild memory impairment, concentration problems, irritability, avoidance, flashbacks, hypervigilance, anxiety, and depression.

While the Board notes that the February 2010 VA examiner found mild to moderate impairment in social and occupational functioning, and the March 2015 VA examiner concluded that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, impairment generally consistent with a 30 percent evaluation, the Board finds that the evidence of record supports occupation and social impairment consistent with a 50 percent rating.  However, as explained below, the evidence does not support a 70 percent rating for any time period on appeal.

The Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating.  The record reflects the Veteran never suffered from suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  Additionally, the Veteran has consistently denied delusions or hallucinations.

While it is documented that the Veteran has struggled with social interactions, and has admitted to sometimes isolating himself from others, there is no indication that the severity of his PTSD has led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation. While the Veteran's social relationships, to include his failed marriage, have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships. The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence he has an inability to do so. As the record reflects, he has established and maintained several friendships, to include with family members, such as his children and grandchildren. In his February 2010 examination, the Veteran indicated that he was fairly social and went to the VFW. He noted about ten close friends outside of family and indicated that he liked to "sit around and talk with the guys." In his more recent March 2015 examination, the Veteran reported having three to four close friends that he sees several times a week. Throughout the entire timeframe on appeal, the Veteran has consistently endorsed having effective social relationships despite exhibiting occasional symptoms of avoidance.

Additionally, the Board notes that the Veteran has reported feeling irritable and indicated that he avoided co-workers in the past due to this irritability. However, the record does not reflect that the Veteran is prone to violence or outbursts due to his irritability. Therefore, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability. 
In terms of the Veteran's mood, during this time period, the Veteran has frequently reported symptoms of depression and anxiety.  In particular, the Board observes that the Veteran has consistently reported an ever-present somatic complaint of a "burning sensation" on the top of his head, which he feels is related to his PTSD. The Veteran reported that this burning sensation increases during periods of stress, and causes him to feel depressed, frustrated, and unable to concentrate at times. Although it is unclear what is causing this sensation, the Board acknowledges that it has not been ruled out as being related to the Veteran's PTSD. The Board observes that this is one of the Veteran's major complaints with respect to his PTSD symptomatology, and it appears to be causing the Veteran the greatest level of functional impairment out of all of his reported symptomatology. 

Nonetheless, even if this constant burning sensation on the top of the head was determined to be an issue associated with the PTSD, the resulting symptomatology associated with this complaint (depression, anxiety, frustration, impaired concentration) does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent. In particular, although this reported constant burning sensation causes the Veteran to feel depressed, his depression and anxiety does not rise to the level of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively. In this regard, despite the Veteran's frustration and complaints, he has consistently indicated throughout the entire period on appeal that he was able to perform all activities of daily living independently. The Board does not contend that the Veteran's PTSD has not had an effect on his mood; rather, it is quite clear from the medical evidence that his mood has been affected by his PTSD. His affect was consistently noted as congruent with his mood, which is generally depressed.  However, a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. Moreover, throughout the entire timeframe on appeal, the Veteran exhibited good insight and judgment.

The Board notes the Veteran's occasional reports of hypervigilance (waking up at the sound of any noise to check the house) which has caused sleep disturbance. However, the Veteran's reported hypervigilance does not appear severe or frequent enough to interfere with routine activities. Therefore, some degree of hypervigilance is accounted for by a 50 percent evaluation.

In addition, the record indicates that the Veteran has reported some mild memory loss which at times affected his work prior to his retirement; however, there is no indication that this memory loss includes the names of close relatives, his occupation, or his own name. Throughout the entire period on appeal, the Veteran has always been oriented to time and place. The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation; however, in the Veteran's case, his reported mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

Finally, although the Veteran has consistently denied delusions or hallucinations, the Veteran has occasionally noted that he hears voices and sees shadows. However, these reported incidents do not manifest with the severity, frequency, and duration consistent with persistent delusions or hallucinations. 

As discussed, the Veteran's VA examiners have concluded that his PTSD symptoms result in occupational and social impairment consistent with the criteria for a 30 percent disability evaluation.  Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). As such, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. While the Board finds that the Veteran's social and occupational and social impairment is more in line with a 50 percent evaluation, the examiners' conclusions clearly do not support an evaluation in excess of 50 percent. 

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; scores from 51 to 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting). While the Veteran's GAF scores were almost exclusively in the "moderate" range (51-60), the Veteran did have one GAF score of 45 during the period on appeal (August 2008). While the Board notes that the GAF score of 45 is consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive. Conversely, the more frequent GAF scores ranging from 51 to 59 are indicative of more moderate symptoms. When the GAF scores are viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating. 

Thus, the Board finds that for this period, the Veteran does not have occupational and social impairment, with deficiencies in most areas. He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein. Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating now assigned. To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment. 

In summary, the Board believes that the 50 percent disability assigned for the entire period on appeal contemplates the frequency, severity, and duration of his PTSD symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record, rather than any isolated medical finding or assessment of level of disability. 38 C.F.R. § 4.126(a). Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

III.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Board has found that TDIU has been raised and will address that issue in the REMAND below. 


ORDER

Entitlement to an initial increased rating of 50 percent for PTSD, but no more, is granted for the entire timeframe on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

TDIU

The Board notes that since it has determined that a claim for a TDIU is part of the increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

TBI

In an April 2015 rating decision, the RO denied entitlement to service connection for a TBI.  In May 2015, the Veteran filed a notice of disagreement with the 
April 2015 rating decision.  As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.   A Statement of the Case should be issued for the claim
   of entitlement to service connection for a TBI. The 
   Veteran is advised that the Board will only exercise 
   appellate jurisdiction over his claim if he perfects a 
   timely appeal.

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.   Thereafter, adjudicate the issue of entitlement to a 
	TDIU. If the benefit sought remains denied, provide 
	the Veteran and his representative a statement of the 
	case after according the requisite time to respond. The 
	matter should then be returned to the Board for 
	appropriate appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


